Citation Nr: 1808499	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  09-15 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to January 28, 2015, and in excess of 40 percent thereafter for radiculopathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 20 percent prior to January 28, 2015, and in excess of 40 percent thereafter for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Kenneth M. Kirkwood, Attorney 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1972 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes the procedural history of these issues was well documented in the August 2015 Board decision and will not be repeated.  The Veteran appealed the Board's August 2015 denial to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in July 2017, the Court set aside the Board's August 2015 decision and remanded the appeal back to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that his service-connected bilateral lower extremity radiculopathy is worse than what is reflected by his currently assigned ratings.  Specifically, the Veteran's representative avers in a November 2017 appellant brief that for the time period since January 28, 2015, the Veteran's condition more closely relates to the severe level, with marked muscular atrophy.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, as the Veteran last underwent a VA examination in 2015 and claims his bilateral lower extremity radiculopathy is worse than what is reflected by his currently assigned rating, he should be afforded a VA examination to assess the current nature, extent and severity of his bilateral lower extremity radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outpatient records from the Montgomery VA from 2015 to the present.

2.  Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected bilateral lower extremity radiculopathy.  

3.  After completing the above, and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

